The plaintiff in error, hereinafter called defendant, was convicted in the county court of Okmulgee county on a charge of manufacturing corn whisky, and was sentenced to serve 30 days in the county jail and to pay a fine of $100.
The only contention presented in the brief is that the evidence is insufficient to sustain the judgment. The record discloses that at the time charged, certain officers discovered a still in operation in a canyon and on approaching it found defendant and one Roy Ray. Defendant at the time was pouring whisky from a container into a five-gallon jug. Some statements were made by the parties at the time and shortly after the arrest indicating their joint participation in the making of the whisky. Defendant asserts that there is no proof that the whisky was corn whisky as charged in the information. We do not consider the contention has any merit. The evidence amply sustains the judgment.
The case is affirmed.